--------------------------------------------------------------------------------

Exhibit 10.3
 
 PureSafe Water Systems, Inc.


Incentive Stock Option Agreement




PureSafe Water Systems, Inc., a Delaware corporation (the “Company”), pursuant
to the Company’s 2008 Equity Incentive Plan (the “Plan”), has granted to Al
Wolter (the “Optionee”) a stock option (the “Option”) to purchase a total of
five hundred thousand shares (each, a “Share”) of the common stock, par value
$0.001 per share (the “Common Stock”), of the Company, at the exercise price of
$0.041 per Share (the “Exercise Price”), on the terms and conditions set forth
in this Incentive Stock Option Plan Agreement (this “Agreement”) and, in all
respects, subject to the terms and conditions of the Plan.  The date of grant of
the Option is April 17, 2009 (the “Date of Grant”).  Unless otherwise defined
herein, the capitalized terms defined in the Plan shall have the same defined
meanings in this Agreement.  The Option is intended to be an Incentive Stock
Option within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”); provided, however, to the extent that the Option does
not qualify as an Incentive Stock Option under the Code, such portion of the
Option shall be treated as an option that does not qualify as an Incentive Stock
Option under the Code.


1.            Duration.  Subject to the earlier termination as provided in this
Agreement or under the Plan, the Option shall expire and shall no longer be
exercisable as of the close of business on April 16, 2014 (the “Termination
Date”).


2.            Written Notice of Exercise.  The Option may be exercised only by
delivering to the President or Secretary of the Company, at the Company’s
principal executive offices, of a written notice of exercise substantially in
the form described in paragraph 8(b) of this Agreement, accompanied by this
Agreement.


3.            Anti Dilution Provisions.


(a)           If there is any stock dividend, stock split or combination of
shares of Common Stock, the number and amount of Shares then subject to the
Option shall be proportionately and appropriately adjusted as determined by the
Committee, whose determination shall be final, conclusive and binding upon
Optionee and the Company.


(b)           If there is any other change in the Common Stock, including a
recapitalization, reorganization, sale or exchange of assets, exchange of
shares, offering of subscription rights, or a merger or consolidation in which
the Company is the surviving corporation, an adjustment, if any, shall be made
in the Shares then subject to the Option as the Board of Directors or Committee
may deem equitable, and whose determination shall be final, conclusive and
binding upon Optionee and the Company.  Failure of the Board of Directors or the
Committee to provide for an adjustment pursuant to this paragraph 3(b) prior to
the effective date of any Company action referred to in this paragraph 3(b)
shall be conclusive evidence that no adjustment is required in consequence of
such action.

 

--------------------------------------------------------------------------------

 

(c)           If the Company is merged into or consolidated with any other
corporation and the Company is not the surviving corporation, or if the Company
sells all or substantially all of the Company’s assets to any other corporation,
then either
(i)           the Company shall cause provisions to be made for the continuance
of the Option after such event or for the substitution for the Option of an
option covering the number and class of securities which the Optionee would have
been entitled to receive in such merger, consolidation or if the Optionee had
been the holder of record of a number of shares of Common Stock equal to the
number of Shares covered by the unexercised portion of the Option immediately
prior to such merger, consolidation or sale or
(ii)           the Company shall give to Optionee written notice of the
Company’s election not to cause such provision to be made and the Option shall
become exercisable in full (or, at the election of the Optionee, in part) at any
time during a period of thirty days, to be designated by the Company, ending not
more than ten days prior to the effective date of the merger, consolidation or
sale, in which case the Option shall not be exercisable to any extent after the
expiration of such thirty-day period.


Notwithstanding the provisions of this paragraph 3(c), in no event shall the
Option be exercisable after the Termination Date.


4.            Investment Representation and Legend of Certificates.  Optionee
acknowledges that, for any period in which a registration statement with respect
to the Option and/or Shares under the Securities Act of 1933, as amended (the
“Securities Act”), is not effective, Optionee shall hold the Option and will
purchase and/or own the Shares for investment purposes only and not for resale
or distribution.  The Company shall have the right to place upon the face and/or
reverse side of any stock certificate or certificates evidencing the Shares such
legend as the Committee may prescribe for the purpose of preventing disposition
of such Shares in violation of the Securities Act.


5.            Non Transferability.  The Option shall not be transferable by
Optionee, other than by (a) will, the laws of descent or distribution or (b)
pursuant to a proceeding under title 11 of the U.S. Bankruptcy Code or similar
insolvency proceeding, and is exercisable during the lifetime of Optionee only
by Optionee, except as otherwise specifically provided in this Agreement or the
Plan.  The terms of this Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of Optionee.


6.            Certain Rights Not Conferred by Option.  Optionee shall not, by
virtue of holding the Option, be entitled to any rights of a stockholder in the
Company.


7.            Expenses.  The Company shall pay all original issue and transfer
taxes with respect to the issuance of the Shares pursuant hereto and all other
fees and expenses necessarily incurred by the Company in connection therewith.

 
2

--------------------------------------------------------------------------------

 
 

8.            Exercise of Options.


(a)           The Option shall become exercisable on the dates and in the
amounts as follows:


Date First Exercisable
Number of Shares
(Cumulative)
 
April 17, 2009
500,000
 


 
(b)           The Option shall be exercisable, in whole or part and from time to
time, but subject to the exercise schedule set forth in paragraph 8(a) of this
Agreement, by written notice of such exercise, delivered to the President or
Secretary of the Company, at the Company’s principal office by personal
delivery, against written receipt therefor, or by pre-paid, certified or
registered mail, return receipt requested.  Such notice shall specify the number
of Shares for which the Option is being exercised (which number, if less than
all of the Shares then subject to exercise, shall be 100 or an integral multiple
thereof) and shall be accompanied by
(i)            payment of the full exercise price for the Shares for which the
Option is being exercised and
(ii)           this Agreement.


(c)           The form of payment of the Exercise Price for Shares purchased
pursuant to each exercise of the Option shall be paid in full at the time of
each purchase in one or a combination of the following methods:
(i)            cash;
(ii)           check (subject to collection);
(iii)          in the discretion of the Committee, surrender to the Company of
other shares of Common Stock owned by the Optionee which
(A)          have a Fair Market Value on the date of surrender equal to the
aggregate exercise price of the Shares as to which the Option is being exercised
and
(B)           have been owned of record by Optionee for at least six months;
(iv)          in the discretion of the Committee, commencing upon the date on
which all of the Shares subject to the Option are exercisable in accordance with
the exercise schedule set forth in paragraph 8(a) of this Agreement, by
“cashless exercise,” by means of exercising the Option in full and receiving
such number of Shares having a Fair Market Value on the date of such cashless
exercise equal to the difference between
(A)          the Fair Market Value of the Shares issuable upon exercise of the
Option in full on the date of such cashless exercise and
(B)           the exercise price of the Option multiplied by the number of
Shares issuable upon exercise of the Option in full; or
(v)           in the discretion of the Committee, but, in all cases, subject to
applicable law, by
(A)          delivery to the Company of a promissory note containing such terms
and conditions determined by the Committee, in the Committee’s sole discretion,
but at a rate of interest at least equal to the imputed interest specified under
Section 483 or Section 1274, whichever is applicable, of the Code, and secured
by the Shares issuable upon exercise of the Option for which the promissory note
is being delivered and otherwise in compliance with applicable law (including,
without limitation, state corporate law and federal margin requirements),

 
3

--------------------------------------------------------------------------------

 

(B)           assignment to the Company of the net proceeds (to the extent
necessary to pay such exercise price) to be received from a registered broker
upon the sale of the Shares or assignment of the net proceeds (to the extent
necessary to pay such exercise price) of a loan from such broker in such amount
or
(C)           such other consideration and method of payment for the issuance of
stock to the extent permitted under applicable law and satisfying the
requirements of Rule 16b-3 promulgated pursuant to the Exchange Act.


(d)           No Shares shall be delivered upon exercise of the Option until all
laws, rules and regulations which the Committee may deem applicable have been
complied with.  If a registration statement under the Securities Act is not then
in effect with respect to the Shares issuable upon such exercise, the Company
may require as a condition precedent that Optionee, upon exercising the Option,
deliver to the Company a written representation and undertaking, satisfactory in
form and substance to the Committee, that, among other things, Optionee is
acquiring the Shares for Optionee’s own account for investment purposes only and
not with a view to the distribution thereof.


(e)           Optionee shall not be considered a record holder of the Shares so
purchased for any purpose until the date on which Optionee is actually recorded
as the holder of such Shares in the records of the Company.


(f)            In the event of Optionee’s death, disability or termination of
employment, the exercisability of the Option shall be governed by the provisions
of section 5.7 of the Plan, unless such provisions are waived by the Committee,
in the Committee’s sole discretion.


9.            Covenant Not to Compete or Otherwise Injure the Company; Work
Product.  The acceptance by Optionee of this Agreement and the Option shall
constitute the acceptance of and agreement to all of the terms and conditions
contained in this Agreement and in the Plan, and shall further constitute a
covenant and agreement on the part of Optionee to the effect that, without any
additional compensation:


(a)           Optionee shall, so long as Optionee is employed by the Company and
for a period of twelve months after the termination of Optionee’s employment
with the Company, Optionee will not engage in any “competitive activities,”
which “competitive activities” shall include:
(i)            without the written permission of the Company, hiring, offering
to hire, enticing away or in any other manner persuading or attempting to
persuade any officer, employee, contractor, licensor or agent of or supplier to
the Company to discontinue, limit or reduce such person’s relationship with the
Company;
(ii)           directly or indirectly soliciting, diverting, taking away or
attempting to solicit, divert, or take away any “business” of the Company
(including actual or proposed contracts or arrangements for products or services
of the Company and any reasonable extension or continuation of such business of
the Company as constituted at the time of the termination of Optionee’s
employment) of which Optionee has any knowledge during the term of Optionee’s
employment;

 
4

--------------------------------------------------------------------------------

 

(b)           Optionee shall not make or permit to be made, except pursuant to
Optionee’s duties and for the sole use and account of the Company or its
nominees, any copies, abstracts or summaries of any Company reports, papers,
documents or programs, whether made by Optionee or by others, and Optionee
agrees that all of such reports, papers, documents and programs are the sole
property of the Company;


(c)           Optionee cedes and grants and agrees to cede and grant to the
Company, all rights to possession, copying, and title in and to, any Company
reports, papers, documents or programs, or copies, abstracts or summaries
thereof, in any form, coming into possession of Optionee during and because of
Optionee’s employment by the Company, whether made or prepared by Optionee or by
others;


(d)           Optionee shall keep confidential and not disclose to others,
except as required by Optionee’s employment or by law, any matter or thing
ascertained by Optionee though Optionee’s association with the Company, not
otherwise publicly known, the disclosure of which might possibly be contrary to
the best interests of any person, firm or corporation doing business with the
Company, or of the Company; and


(e)           If any product, invention, discovery, patent, patented item,
formula, improvement or process relating to the business of the Company (the
“Work Product”) is created, conceived, developed or discovered by Optionee,
either solely or jointly with others, during the period of Optionee’s employment
by the Company, Optionee shall forthwith disclose the same to the Company and
does hereby assign to the Company any and all such Work Product and all of
Optionee’s rights thereto.  At any time, whether during the period of said
employment or thereafter, upon request by the Company, Optionee will
(i)            execute and deliver to the Company an instrument assigning to the
Company Optionee’s entire right, title and interest in and to any or all such
Work Product, and applications for letters patent therefor, or reissues thereof;
(ii)           execute and deliver application papers for letters patent in any
country for any and all such Work Product, as may be required by the Company;
(iii)          execute and similarly deliver any and all other papers and do
such other acts as may in the opinion of the Company be desirable to more
effectively convey to the Company the rights intended hereby to be conveyed; and
(iv)          aid and assist the Company in the prosecution or defense of any
claim or litigation involving any and all of such Work Product;
provided, however, that the foregoing services which Optionee agrees to render
shall be rendered at no expense to Optionee.


10.          Continued Employment.  Nothing herein shall be deemed to create any
employment or consultancy or guaranty of continued employment or consultancy or
limit in any way the Company’s right to terminate Optionee’s employment or
consultancy at any time.


11.          Early Disposition of Stock.

 
5

--------------------------------------------------------------------------------

 

By accepting this Agreement and the Option, Optionee acknowledges and confirms
that, if Optionee disposes of any Shares received under the Option within two
years after the Date of Grant or within one year after such Shares were
transferred to Optionee, Optionee may be treated for federal and state income
tax purposes as having received ordinary income at the time of such disposition
as determined in accordance with the Code and applicable state law.  Optionee
hereby agrees to notify the Company in writing within thirty days after the date
of any such disposition.  Optionee authorizes the Company to withhold tax from
Optionee’s current compensation with respect to any income recognized as a
result of any such disposition.





 
PureSafe Water Systems, Inc.
             
By:
/s/ Leslie J. Kessler
   
Leslie J. Kessler, President


 
6

--------------------------------------------------------------------------------

 

OPTIONEE ACKNOWLEDGEMENT


OPTIONEE ACKNOWLEDGES AND AGREES THAT THE EXERCISABILITY OF THE SHARES SUBJECT
TO THIS AGREEMENT AND THE OPTION IS EARNED ONLY BY CONTINUING EMPLOYMENT OR
CONSULTANCY AT THE WILL OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER).  OPTIONEE FURTHER
ACKNOWLEDGES AND CONFIRMS THAT NOTHING IN THIS AGREEMENT, NOR IN THE PLAN WHICH
IS INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE ANY RIGHT WITH
RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTANCY BY THE COMPANY, NOR SHALL
IT INTERFERE IN ANY WAY WITH OPTIONEE’S OR THE COMPANY’S RIGHT, SUBJECT TO
OPTIONEE’S AND THE COMPANY’S RIGHTS UNDER OTHER AGREEMENTS, IF ANY, WITH THE
COMPANY, TO TERMINATE EMPLOYMENT OR CONSULTANCY AT ANY TIME, WITH OR WITHOUT
CAUSE.


Optionee acknowledges receipt of a copy of the Plan and certain information
related to this Plan and Company and represents that Optionee is familiar with
the terms and provisions of the Plan, and hereby accepts the Option subject to
all of the terms and provisions of the Plan.  Optionee has reviewed the Plan and
this Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all of the terms
and provisions of the Option and this Agreement.  Optionee hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions rising under the Plan.  Optionee further agrees to
notify the Company upon any change in the residence address indicated below.


Accepted and agreed as of the Date
of Grant as first set forth above:




/s/ Al Wolter
Name:
Al Wolter

Address:
243 NW 108 Ave

Coral Springs, FL 33071

 
7

--------------------------------------------------------------------------------